UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 22, 2008 Date of Report (Date of earliest event reported) TRUSTMARK CORPORATION (Exact name of registrant as specified in its charter) Mississippi 0-3683 64-0471500 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 248 East Capitol Street, Jackson, Mississippi 39201 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (601) 208-5111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. OnJanuary 22, 2008, Trustmark Corporation issued a press release announcing its financial results for the period endedDecember 31, 2007. This press release is attached as Exhibit 99.1 to this report and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description of Exhibits 99.1 Press release announcing financial results for the period endedDecember 31, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRUSTMARK CORPORATION BY: /s/ Louis E. Greer Louis E. Greer Treasurer and Principal Financial Officer DATE: January 22, 2008 EXHIBIT INDEX Exhibit Number Description of Exhibits 99.1 Press release announcing financial results for the period endedDecember 31, 2007
